Citation Nr: 0828274	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-22 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hemorrhoids.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from May 1943 to September 
1945.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently suffers from 
hemorrhoids which he attributes to a frostbite injury during 
service.  This Remand is necessary so that VA can make 
efforts to obtain additional service records, afford the 
veteran a medical examination, and for the agency of original 
jurisdiction to consider a statement favorable to the 
veteran's claim that has not previously been considered.  

During the May 2008 hearing, the veteran testified that he 
was hospitalized for four days at the base hospital of the 
490th Bomb Group.  Hearing transcript at 5.  In a May 2008 
written statement, the veteran reported that the 490th Bomb 
Group was stationed at Eye, England.  This is likely a 
reference to Eye Airfield (Brome) in Suffolk, UK.  In 
separate letters dated in May 2007, R.S. and F.S., who assert 
that they served with the veteran, reported that the veteran 
suffered frostbite injuries resulting from defecating in cold 
temperatures during a bombing mission on March 11, 1945.  
F.S. states that the veteran was hospitalized following 
debriefing and that he visited the veteran at the hospital on 
two different days.  

The veteran has submitted a September 2006 statement signed 
by M.N., M.D. who reported that he has treated the veteran 
for the previous 20 years.  Dr. M.N. stated that the veteran 
suffers from anal disorders, including hemorrhoids, and that 
the hemorrhoids are due to a frostbite injury incurred in the 
World War.  

Of record is a Personal Information Exchange (PIES) response 
dated in July 2006.  This shows that the RO requested 
"MEDICAL/DENTAL, FURNISH COMPLETE MEDICAL/DENTAL RECORDS 
(SMRS)" and that the requested records were mailed.  There 
is no indication that VA requested inpatient clinical records 
from a military hospital that would have treated members of 
the 490th Bombardment Group stationed at the Eye Airfield in 
England in March 1945.  

Also of record is a National Archives and Records 
Administration (NARA) form filled out by the veteran in 
February 2006 and May, June, and September 2006 letters from 
the veteran to the National Personnel Records Center (NPRC) 
requesting amendment of his service records.  In some of 
these communications, the veteran refers to a hospitalization 
while serving with the 490th Bomb Group.  The NPRC responded 
to the veteran in April and July 2006.  Unclear from these 
responses is whether a search was conducted of inpatient 
clinical records.  

On remand, VA should request records of inpatient treatment 
of the veteran, from March 11, 1945 through March 16, 1945, 
at the hospital located at the Eye Airfield in England which 
would have provided treatment for members of the 490th 
Bombardment Group.  Additionally, VA should request the 
veteran's military personnel records.  Either the records or 
a negative response should be associated with the claims 
file.  

In June 2007, the Board received from the veteran the letter 
from R.S. dated in May 2007 and a copy of the letter from 
F.S., also dated in May 2007 - which had previously been 
submitted to the RO.  In a September 2007 Supplemental 
Statement of the Case, the RO indicated that a statement from 
F.S. had been reviewed but made no mention of the statement 
from R.S.  On remand the RO should review that letter from 
R.S. as well as any other relevant evidence obtained as a 
result of this Remand.  

Finally, because Dr. M.N. has provided a medical opinion that 
the veteran's claimed disability is related to service, the 
veteran should be afforded a medical examination and a 
medical opinion should be obtained as to the etiology of any 
rectal or anal disability, including hemorrhoids.  See 
38 U.S.C.A. § 5103A; see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Request the veteran's military 
personnel records and request records of 
inpatient treatment of the veteran from 
March 11, 1945 to March 16, 1945, from the 
military hospital providing services to 
members of the 490th Bombardment Group 
stationed at the Eye Airfield in England.  
If either set of records are unavailable, 
obtain a negative response.  Associate all 
records and/or responses with the claims 
file.  

2.  After the above development is 
completed and any evidence obtained as a 
result is associated with the claims file, 
schedule the veteran for an appropriate 
medical examination.  The veteran's claims 
file and a copy of this Remand must be 
provided to the examiner in conjunction 
with the examination and the claims file 
must be reviewed by the examiner.  The 
examiner is asked to specifically state in 
the examination report whether the claims 
file was reviewed.  The examiner is also 
asked to:  

(i)  Identify whether the veteran has any 
current disorder of the anus or rectum, 
including hemorrhoids.  

(ii)  As to any such identified current 
disorder, provide an opinion as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that such 
disorder is the result of a cold injury of 
the veteran's anus or rectum occurring 
from exposure to cold temperatures during 
a bombing mission in March 1945.  

Provide a rationale for any opinion 
rendered.  

3.  After completion of the above and 
after undertaking any additional 
development deemed necessary, readjudicate 
the veteran's claim on appeal.  If the 
benefit sought by the veteran is not 
granted, issue a supplemental statement of 
the case which includes consideration of 
all evidence since the RO issued the July 
2007 Supplemental Statement of the Case, 
including consideration of the statement 
from R.S dated in May 2007, then return 
the matter to the Board for appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



